SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN THE STATEMENTS FILED PURSUANT TO RULES 13d-1(b), (c), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(b) (Amendment No. )* InterCloud Systems, Inc. (Name of Issuer) Common Stock, par value $0.0001 per share (Title of Class of Securities) (CUSIP Number) December 31, 2013 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) xRule 13d-1(c) oRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13G CUSIP NO. 458488103 Page2 of 6 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (Entities Only) Forward Investments, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a)¨ (b)þ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 909,800 shares of Common Stock 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 909,800 shares of Common Stock 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 909,800 shares of Common Stock 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.2% (See Item 4) 12 TYPE OF REPORTING PERSON CO SCHEDULE 13G CUSIP NO. 458488103 Page3 of 6 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (Entities Only) Douglas Shooker 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)þ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 919,228 shares of Common Stock 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 919,228 shares of Common Stock 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 919,228 shares of Common Stock 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.3% (See Item 4) 12 TYPE OF REPORTING PERSON IN SCHEDULE 13G CUSIP NO. 458488103 Page4 of 6 Item 1(a). Name of Issuer: InterCloud Systems, Inc. (the "Issuer") Item 1(b). Address of Issuer's Principal Executive Offices: 331 Newman Springs Road Building 1, Suite 104 Red Bank, NJ 07701 Items 2(a), (b) and (c). Name of Persons Filing, Address of Principal Business Office andCitizenship: This Schedule 13G is being filed on behalf of Forward Investments, LLC and Douglas Shooker, as joint filers (collectively, the "Reporting Persons"). The Reporting Persons have entered into a Joint Filing Agreement, a copy of which is filed with this Schedule 13G as Exhibit 1, pursuant to which the Reporting Persons have agreed to file this Schedule 13G jointly in accordance with the provisions of Rule 13d-1(k) of the Securities Exchange Act of 1934, as amended. The principal business office of the Reporting Persons is 1416 North Donnelly, Mt. Dora, FL 32757.For citizenship, see Item 4 of each cover page. Item 2(d). Title of Class of Securities: Common Stock, par value $0.0001 per share (the "Common Stock") Item 2(e). CUSIP Number: Item 3. Not applicable Item 4. Ownership. (a) Amount beneficially owned: 919,228 shares of Common Stock (b) Percent of class: Based on 8,903,208 shares of Common Stock of the Issuer outstanding as of January 14, 2014, the Reporting Persons hold approximately 10.3% of the issued and outstanding Common Stock of the Issuer. SCHEDULE 13G CUSIP NO. 458488103 Page5 of 6 (c) Number of shares to which such person has: (i) Sole power to vote or direct the vote:919,228 shares of Common Stock (ii) Shared power to vote or direct the vote:0 (iii) Sole power to dispose or to direct the disposition of:919,228 shares of Common Stock (iv) Shared power to dispose of or direct the disposition of: 0 Item 5. Ownership of Five Percent or Less of a Class. Not applicable Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not applicable Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported By the Parent Holding Company. Not applicable Item 8. Identification and Classification of Members of the Group. Not applicable Item 9. Notice of Dissolution of a Group. Not applicable Item 10. Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SCHEDULE 13G CUSIP NO. 458488103 Page6 of 6 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: January 28, 2014 FORWARD INVESTMENTS, LLC By: /s/ Douglas Shooker Name: Douglas Shooker Title: Manager /s/ Douglas Shooker Douglas Shooker SCHEDULE 13G CUSIP NO. 458488103 Exhibit 1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the undersigned agree to the joint filing on behalf of each of them of a statement on Schedule 13G (including amendments thereto) with respect to 919,228 shares of Common Stock of InterCloud Systems, Inc. and further agree that this Joint Filing Agreement shall be included as an exhibit to such joint filings. The undersigned further agree that each party hereto is responsible for the timely filing of such Schedule 13G and any amendments thereto, and for the completeness and accuracy of the information concerning such party contained therein; provided, however, that no party is responsible for the completeness or accuracy of the information concerning any other party making the filing, unless such party knows or has reason to believe that such information is inaccurate. IN WITNESS WHEREOF, the parties have executed this Joint Filing Agreement on January 28, 2014. FORWARD INVESTMENTS, LLC By: /s/ Douglas Shooker Name: Douglas Shooker Title: Manager /s/ Douglas Shooker Douglas Shooker
